Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/24/2021 is acknowledged.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 1-11 and 18-20 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 12-17 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maji et al. (J Biomed Opt. 2014;19(11):110501).
With respect to claims 12-13 and 15, Maji et al. teach in vivo molecular imaging of C-type natriuretic peptide receptor in focal atherosclerotic lesions in the femoral arteries of New Zealand white rabbits using a custom built fiberbased, fluorescence molecular tomography (FMT) system (abstract).
Maji et al. further teach evaluating the bioconjugate LS668 (Cypate-RSSc[CFGGRIDRIGAC]), which corresponds to instantly claimed SEQ ID NO: 3, consisting of a near infrared (NIR) fluorescent dye cypate conjugated to a targeting peptide, C-type atrial natriuretic peptide, specific for NPR-C (page 1, right column, 2nd para).
With respect to claim 14, Maji et al. teach that FMT is an emerging optical imaging technology (page 1, right column, 1st para).
With respect to claim 16, Maji et al. teach determining distribution of atherosclerotic plaques (abstract; page 3, right column, 1st para).
With respect to claim 17, Maji et al. teach detecting unstable atherosclerotic plaques (abstract; page 3, left column, 1st para).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27).
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a tracer comprising a) a fragment of a natriuretic peptide which binds C-type natriuretic factor receptor, wherein the fragment is no greater than 25 amino acids in length and comprises the sequence Arg-Ile-Asp-Arg-Ile (SEQ ID NO: 1) and b) a positron-emitting radionuclide; and subjecting the subject to positron emission tomography scanning (claim 10).
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject 
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the detectable label of Zhang et al. (i.e. cypate), because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
One of ordinary skill I the art would have had a reasonable expectation of success in substituting the detectable label of Woodard et al. with the detectable label of Zhang et al. because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras).

With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140, cited in the IDS filed on 3/14/2017) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) as applied to claims 12-14 and 16-17 above, and further in view of Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790).
The teachings of Woodard et al. and Zhang et al. with respect to claims 12-14 and 16-17 have been discussed above.
Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it 
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27). 
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a tracer comprising a) a fragment of a natriuretic peptide which binds C-type natriuretic factor receptor, wherein the fragment is no greater than 25 amino acids in length and 
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject and 830 +/− 15 nm wide-angle emission filter between subject and camera (page 2, last para).
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the detectable label of Zhang et al. (i.e. cypate), because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
One of ordinary skill I the art would have had a reasonable expectation of success in substituting the detectable label of Woodard et al. with the detectable label of advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 16, Woodard et al. teach imaging atherosclerotic plaque distribution (claim 17).
With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) and Kim et al. (US 2008/0085862) and Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790). 

Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging.
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658